Citation Nr: 1235042	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUE

Whether an overpayment of benefits based on dependency, in the calculated amount of $666.50 (US dollars) is valid and properly created.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service in the US Army from July 1978 to February 1980.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an administrative action of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A June 2006 rating decision granted entitlement to a total rating based on unemployability due to service connected disability (TRIU) and eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35. 

2.  The RO was notified by the VA Education Center in August 2006 that the appellant's son had elected Chapter 35 education benefits effective March 16, 2006. 

3.  For the period from March 2006 to June 2006, the appellant was paid for his child based on his school attendance while his child was concurrently receiving Chapter 35 benefits. 

4.  VA bears sole responsible for the erroneous payment of benefits due to administrative error. 


CONCLUSION OF LAW

Due to VA's administrative error, the overpayment of dependency benefits in the amount of $666.50 (US dollars) is invalid.  10 U.S.C.A. §§ 16161-16165 (West 2002); 38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. 21.7540, 21.7550 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant, the service member, had been in receipt of VA compensation benefits with additional monetary amounts provided to him for his dependents.  As of October 31, 2003, the appellant's dependents included his wife, his son, and his daughter.  Per VA Form 21-8947, Compensation and Pension Award, dated February 2004, the appellant would receive additional benefits for his son until May 13, 2005 - the day he graduated from high school.  He would also receive additional benefits for his daughter until January 5, 2010 - the day that she was scheduled to graduate from high school.  

Approximately ten months after the appellant stopped receiving additional disability monies for his dependent son, the dependent son submitted paperwork showing that he was attending school.  This submission was date stamped February 2006.  

In a June 2006 rating action, the RO awarded an increased evaluation for the appellant's psychiatric disorder.  More specifically, a 70 percent disability rating was assigned and in conjunction with that award, a total disability evaluation based on individual unemployability along with basic eligibility to Dependents' Education Assistance (DEA) benefits was awarded.  The effective date of the DEA benefits was determined to be March 16, 2006.  

One month later, in July 2006, the RO sent the appellant a letter concerning his benefits.  The RO notified the appellant that it attended to reduce his benefits payments.  More specifically, the RO wrote:

The evidence supporting this proposed reduction consists of:  Notice that [appellant's son] elected to receive Dependents Education Assistance (CH35) while you were being paid additional benefits based on his school attendance.  We propose to reduce your compensation [on the] date he elected CH35, 6-19-06.  This action resulted in an overpayment, since VA regulations only allow payment of one benefits.  Your VA compensation will be reduced from $2841.00 to $2626.00.  Soon you will be notified of the exact amount and terms of repayment.  Tell us if we're wrong.

In response to the above notification letter, the appellant responded in August 2006 and stated that he requested that any appropriate changes be made to his pay so that he would not be receiving monies for which he was not entitled thereto.  

Thirty-two months later, in April 2009, the RO contacted the appellant and informed him that additional information had been obtained by the RO concerning when the appellant's son began receiving DEA benefits.  In essence, the RO stated that since the appellant's son started to receive DEA benefits on March 16, 2006, and since the son was not removed from the appellant's compensation award until June 19, 2006, an overpayment was created.  While the RO did not specify in the April 2009 letter the amount of overpayment, information contained in the claims folder indicates that the overpayment was computed to be $666.50 (US dollars).  

After the appellant received the April 2009 letter, the appellant responded through his accredited representative.  In his response, the appellant voiced disagreement with the letter action and claimed that administrative error was committed by the RO, that the appellant was not at fault for creating the debt, and then questioned the amount of the debt.  It was further argued that the RO was notified shortly after DEA benefits was awarded in the June 2006 rating action that the appellant's son was applying for said DEA benefits.  As such, the RO should have reviewed the appellant's file and should have ensured that the appellant was not paid for benefits now being awarded via a different benefit program to his son.  In a separate statement to the RO, dated July 2009, the appellant made these same arguments.  

Contained in the claims folder is a paper copy of an electronic mail message that was originally generated in August of 2006.  It is on this electronic mail message that the RO was informed that the appellant's son was in receipt of DEA benefits and that an adjustment needed to occur so that the appellant would not receive dependent benefits for his son.  On the form it indicates that the effective date of the DEA award was March 16, 2006.  However, also handwritten on the form that the request to change the appellant's dependents' award was "not reviewed until 4/20/09.  Found after cleaning a VSR's desk."  The handwritten note is dated April 20, 2009.  

Subsequently, the RO forwarded the appellant's claim to a Committee on Waivers and Compromises, at the Philadelphia Regional Office and Insurance Center.  The Committee processed the appellant's claim and found that there was no evidence of fraud, misrepresentation, or bad faith on the part of the appellant.  This occurred in September 2009.  Nevertheless, the Committee also found that repayment of the debt would not impair the appellant's ability to provide for basic necessities and said repayment would not defect the purpose of the benefit.  Hence, collection of the debt would not be against equity and good conscious.  

The claim was returned to the RO which, in January 2010, issued a Statement of the Case (SOC).  In that document, the RO discussed whether an overpayment in the amount of $666.50 (US dollars) was properly created.  The claim has since been forwarded to the Board for review.  

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

 The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Board notes that the VCAA is not applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that the VCAA, with its expanded duties to notify and assist, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  As well, the statute at issue in this case is not found in Chapter 51 (rather, in Chapter 35).

Moreover, as is explained above, the Board finds that the law, and not the evidence, is dispositive in this case.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, the Board finds that no further action is necessary under the VCAA because it is the law, not the evidence that is dispositive in regard to this claim. 

II.  Laws, Regulations, and Discussion

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. § 1.962 (2011).  A debt is not valid if the veteran was legally entitled to the dual benefits that resulted in an overpayment. See 38 U.S.C.A. §§ 501, 5112(b)(9), (10) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.962; 3.500(b) (2011).  If the veteran was not entitled to the dual benefits, a debt is not valid if the RO was solely responsible for the overpayment.  See id. 

Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  See id.  Neither the veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  See id.  In this case, the dual benefits at issue involve the payment to the appellant's son of educational benefits while the appellant was receiving dependent's compensation benefits for the same son.  

A child who is eligible for Dependents Educational Assistance (DEA or Chapter 35) benefits and for pension, compensation, or dependency and indemnity compensation (DIC) must elect whether she wishes to receive DEA or DIC.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023 (2011).  An election of DEA either before or after the age of 18 years is a bar to subsequent payment, increased rates, or additional amounts of pension, compensation, or DIC based on the child's school attendance on or after the age of 18 years.  In other words, an individual cannot receive (or be capable of receiving) both benefits for the same period of time.  The effective date of the discontinuance of DIC to or for a child will be the day preceding the beginning date of the DEA allowance.  38 C.F.R. §§ 3.500 (b), 3.503(a)(8) (2011).

Here the question has been raised as to whether the amount of the debt was properly created.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b)(2) (2011); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

The Court explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b) (2011). 

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22- 4, Part III, § 2.03.  An example of when administrative error applies is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  Another example of when administrative error does not apply is when the claimant accepts an amount that is patently excessive.  Id.

VA's adjudication procedure manual, M21-1, Part IV, Section 14.13, provides that following authorization of an award of dependents education assistance (DEA) benefits, action should be taken to reduce or discontinue disability awards based on the school attendance of a child.  Here, the record shows that the VA Education Center timely notified the RO in August 2006 that the Veteran's son had elected to receive Chapter 35 benefits.  The RO was further notified that the effective date of the election was March 16, 2006.  Nevertheless, no action was taken until April 2009, when the RO indicates that "VA subsequently learned" that the son was receiving education benefits effective March 16, 2006.  

The evidence of record does not demonstrate that the appellant had knowledge that he was receiving benefits to which he was not entitled, or that he otherwise acted or failed to act in such a way as to perpetuate the error.  He submitted information as periodically requested by the RO.  There is no evidence that he provided VA with any false information or failed to notify VA of any other relevant information that would have precluded eligibility. 

In essence, there appears to be no logical explanation for the RO's failure to discontinue the additional payments of disability benefits based on a dependent child, in light of the Education Center's notification of the award of Chapter 35 benefits.  Accordingly, the Board finds that the overpayment was solely the result of VA administrative error, and that the debt therefore was not properly created and cannot legally be charged to the Veteran.  For this reason, the Board finds the overpayment of VA compensation benefits in the amount of $666.50 (US dollars) is invalid.  


ORDER
The debt created by overpayment of dependency benefits in the amount of $666.50 (US dollars) is invalid, and the appellant's claim is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


